April 8, 2005


Mr. J. Stephen Dillawn
Atwood & Associates
400 West 15th Street, Suite 700
Austin, TX 78701
Ms. Linda B. Secord
Office of the A.G., Natural Resources Division
P.O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  02-0988
      Court of Appeals Number:  03-01-00156-CV
      Trial Court Number:  481,027

Style:      TEXAS NATURAL RESOURCE CONSERVATION COMMISSION
      v.
      LAKESHORE UTILITY COMPANY, INC., SENTRY TITLE COMPANY, INC., ALAN D.
      WHATLEY, AND THELMA J. WHATLEY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |